United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
PHILADELPHIA VA MEDICAL CENTER,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0986
Issued: January 20, 2022

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 15, 2021 appellant, through counsel, filed a timely appeal from a December 17,
2020 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days elapsed from OWCP’s last merit decision, dated December 5, 2019, to the filing of
this appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board lacks jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On April 4, 2019 appellant, then a 59-year-old advanced medical services assistant, filed
an occupational disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome
due to factors of her federal employment, including prolonged typing. She noted that she first
became aware of her condition and its relation to her federal employment on November 12, 2018.
In support of her claim, appellant submitted a medical report dated November 12, 2018
from Dr. Bezarel M. Banadda, a Board-certified internist, who diagnosed pain in the left and right
hands. OWCP also received a partially illegible note from a medical facility, dated December 13,
2018, which noted that the patient had bilateral severe carpal tunnel syndrome.
In a development letter dated May 30, 2019, OWCP informed appellant that additional
medical and factual evidence was necessary to establish her claim. It advised her of the type of
factual and medical evidence needed and provided a questionnaire for her completion. By separate
development letter of even date, OWCP requested that the employing establishment provide
comments from a knowledgeable supervisor regarding appellant’s allegations. It afforded both
parties 30 days to respond.
By decision dated July 24, 2019, OWCP denied appellant’s claim, finding that the evidence
of record was insufficient to establish factors of her federal employment. It concluded, therefore,
that the requirements had not been met to establish an injury as defined by FECA.
On July 29, 2019 appellant, through counsel, requested an oral hearing before a
representative of OWCP’s Branch of Hearings and Review, which was held on October 23, 2019.
During the telephonic hearing, she alleged that she held three different clerk/typist jobs during the
37 years of her federal employment, all of which required her to type and use a computer and
mouse. The hearing representative afforded appellant 30 days to submit additional evidence.
In a medical report dated November 11, 2019, Dr. Meredith N. Osterman, a Board-certified
hand and orthopedic surgeon, reviewed appellant’s electromyography (EMG) test and diagnosed
severe bilateral carpal tunnel syndrome.
OWCP also received reports dated November 13 and December 13, 2018 from
Dr. Osterman in which she related that appellant experienced numbness, tingling, and burning at
the tip of her fingers for the past 11 months. Dr. Osterman diagnosed bilateral carpal tunnel
syndrome.
By decision dated December 5, 2019, a hearing representative modified OWCP’s July 24,
2019 decision to find that appellant had established the alleged factors of her federal employment,
but denied the claim as causal relationship had not been established.

2

On July 20, 2020 appellant, through counsel, requested reconsideration o f OWCP’s
December 5, 2019 decision. Counsel noted that he was enclosing a copy of a June 30, 2020
narrative report from Dr. Osterman. However, no additional medical evidence was received.
By decision dated December 17, 2020, OWCP denied appellant’s request for
reconsideration of the merits of her claim.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his or her own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument which: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought. 5 If it chooses to grant reconsideration, it reopens
and reviews the case on its merits. 6 If the request is timely, but fails to meet at least one of the
requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits. 7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

3

Id. at § 8128(a); see L.D., Docket No. 18-1468 (issued February 11, 2019); see also V.P., Docket No. 17-1287
(issued October 10, 2017); D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).
4

20 C.F.R. § 10.606(b)(3); see L.D., id.; see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket
No. 08-1569 (issued December 9, 2008).
5

Id. at § 10.607(a). The one-year period begins on the next day after the date of the original contested decision.
For merit decisions issued on or after August 29, 2011, a request for reconsideration must be received by OWCP
within one year of OWCP’s decision for which review is sought. Federal (FECA) Procedure Manual, Part 2 -- Claims,
Reconsiderations, Chapter 2.1602.4 (February 2016). Timeliness is determined by the document receipt date of the
request for reconsideration as indicated by the received date in the Integrated Federal Employees’ Compensation
System (iFECS). Id. at Chapter 2.1602.4b.
6

Id. at § 10.608(a); see also A.F., Docket No. 19-1832 (issued July 21, 2020); M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); J.B., Docket No. 20-0145 (issued September 8, 2020); Y.K., Docket No. 18-1167 (issued
April 2, 2020); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

Appellant has not alleged or demonstrated that OWCP erroneously applied or interpreted
a specific point of law. Moreover, appellant has not advanced a relevant legal argument not
previously considered. Consequently, she is not entitled to a review of the merits of her claim
based on the first and second above-noted requirements under 20 C.F.R. § 10.606(b)(3). 8
The Board further finds that appellant has not provided any relevant and pertinent new
evidence not previously considered. Although appellant’s counsel stated that a narrative report
from Dr. Osterman was enclosed with the reconsideration request, OWCP did not receive any
additional evidence. As appellant did not provide relevant and pertinent new evidence, she is not
entitled to a merit review based on the third requirement under 20 C.F.R. § 10.606(b)(3). 9
The Board, accordingly, finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review. 10
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).

8

C.B., Docket No. 18-1108 (issued January 22, 2019).

9

See T.W., Docket No. 18-0821 (issued January 13, 2020).

10

J.B., supra note 7; D.G., Docket No. 19-1348 (issued December 2, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the December 17, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 20, 2022
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

